NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with
                              Fed. R. App. P. 32.1




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                             Argued February 23, 2007
                               Decided June 8, 2007

                                      Before

                 Hon. RICHARD A. POSNER, Circuit Judge

                 Hon. MICHAEL S. KANNE, Circuit Judge

                 Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 06-1789

UNITED STATES OF AMERICA,                      Appeal from the United States
    Plaintiff-Appellee,                        District Court for the Eastern
                                               District of Wisconsin.
      v.
                                               No. 05-CR-197
TAMEIKA L. DINKINS,
    Defendant-Appellant.                       Charles N. Clevert, Jr.,
                                               Judge.


                                    ORDER

       In August 2005, Tameika Dinkins was indicted on six counts of theft by a
bank employee in violation of 18 U.S.C. § 656 and 18 U.S.C. § 2, which states that
an aider and abetter to an offense is equally guilty of the offense. In November
2005, her charges proceeded to trial, and a jury found her guilty on all six counts
after receiving instructions on the elements of bank theft by an employee as well as
aiding and abetting. The jury’s verdict sheet, however, did not specify whether they
had found her guilty under § 656 or § 2 for any of the counts. The district court
subsequently sentenced her to six months’ imprisonment for each of the six counts,
to run concurrently.
No. 06-1789                                                                   Page 2

       Dinkins appeals, arguing that the district court erred when it instructed the
jury on aiding and abetting because that instruction was not supported by evidence
in the record. Additionally, she argues that the district court erred in denying her
motion for acquittal because there was insufficient evidence in the record to support
her conviction as either an aider and abetter or as a principal offender under § 656.

       There is little evidence in the record showing that any other bank employee
violated § 656 or that they were assisted by Dinkins, and this calls into question
whether there was adequate support for the jury instruction, see United States v.
Hendricks, 319 F.3d 993, 1004 (7th Cir. 2003), and whether a rational juror could
have found her guilty beyond a reasonable doubt as an aider and abetter, see United
States v. Hendrix, 482 F.3d 962, 966 (7th Cir. 2007). But because the record
contains ample evidence allowing a rational fact-finder to convict Dinkins on all six
counts as a principal under § 656, any error by the district court on these other
grounds would be harmless.

       Testimony at trial showed that almost immediately after Dinkins was hired,
she performed as a teller for six fraudulent transactions within two weeks. In each
transaction, someone pretended to be a bank customer and provided that customer’s
account information to make a withdrawal. Video evidence showed that the people
pretending to be customers did not match the physical description of the customers
they pretended to be. Indeed, the same person pretended to be two different
customers six days apart. Dinkins had access to the relevant account information
used to complete the fraudulent transactions via her access to the bank’s computer
system as a teller. Another teller observed her frequently examining this customer
information without connection to any transaction being performed. Around the
time of the six transactions, Dinkins’s own account at the bank showed thousands
of dollars deposited that did not correspond to her paychecks. Shortly after the
transactions were completed, Dinkins stopped showing up at work, and she was
terminated because of her absence. Afterwards, the bank became suspicious of the
transactions when customers reported that they had not withdrawn the money.
Taken as a whole, this evidence would allow a rational fact finder to find Dinkins
guilty beyond a reasonable doubt. See Hendrix, 482 F.3d at 966.

                                                                        AFFIRMED.